GdaselliT7ecrOOODG6eCEB CiocuneentS439 AiléedcD111G4220 RagecLiobil1

PURPURA & PURPURA

ATTORNEYS AT LAW
THE BONAPARTE BUILDING

8 E. MULBERRY STREET

BALTIMORE, MARYLAND 21202

William B. Purpura*
wpurpura@purpuralaw.com
* Admitted in MD, CA &

US District Ct., DC

Christopher J. Purpura
cpurpura@purpuralaw.com

The Honorable Catherine C. Blake
United States District Court Judge
District of Maryland

101 West Lombard Street
Baltimore, Maryland 21201

PHONE: 416-727-8550 Of Counsel
FAX: 410-576-9351 a
Marta K. Kahn*
mkkahn@yahoo.com
*Admitted in MD & VA

January 13, 2020

RE: U.S.v. Daniel Hers], CCB-17-00106
Request for Relief from Protective Order

 

Dear Judge Blake:

l am writing the Court requesting relief from the Protective Order. Mr. Hersl’s trial and
appeal have now been unsuccessfully concluded. He has requested on several occasions his
complete files which I have stored in my office. His request includes all discovery provided by
government counsel. He has requested these materials so that he may be able to prove his
“imnocence” and to prepare for filing a motion for Post-Conviction relief pursuant to 28 § 2255.

I have contacted government counsel Mr. Wise and he objects to disclosure of police

reports and other protected discovery.

Respectfully submitted,

William B. Purpura

EXHIBIT I
